DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claim of priority to provisional patent application 62/924,132 is acknowledged.

Status of the Claims
Claims 1-16 are currently pending and have been considered below. 

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites “determining that a patient anomaly condition is a recurring patient anomaly condition exists” in line 2, which is confusingly worded. Examiner suggests amending this limitation to “determining that a recurring patient anomaly condition exists” or equivalent, in line with the language in the later limitations of this claim. Appropriate correction is required.

Claim Eligibility - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are patent eligible. When considered as a whole using the 2-step framework outlined by the 2019 PEG and MPEP 2106, each of the claims satisfy Step 1 because they are directed to a method (claims 1-10, i.e. a process) and a system (claims 11-16, i.e. a machine). When examining these claims under Step 2A – Prong 1, independent claims 1 and 11 each recite steps describing an abstract idea, e.g. a certain method of organizing human activity such as managing interactions between people. For example, the claims recite steps for monitoring patient parameters, determining baselines and anomalous conditions from the parameters, and at least one of estimating a severity of the anomaly, initiating communication with a care provider, etc. However, each of these claims also recite additional elements that provide integration of any recited abstract ideas into a practical application under a Step 2A – Prong 2 analysis. For example, each of these claims includes a combination of computing and sensing elements for performing automated monitoring and learning of patient norms and anomalies, as well as steps for establishing a set of patient-directed data communication permissions that data communications are bound by to ultimately provide an integrated and autonomous patient monitoring system that monitors and manages a specific patient’s behavioral and/or mental health in a manner that maintains patient data security and maximizes patient privacy, which is particularly important for mental/behavioral health and other highly sensitive health conditions (in accordance with the improvements described on at least pages 2 & 21 of Applicant’s specification). Thus, independent claims 1 and 11 are eligible because they are not directed to a judicial exception, as are claims 2-10 and 12-16 depending therefrom.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francois (US 20170262604 A1).
Claims 1 and 11
Francois teaches a computerized method for non-revealing monitoring and processing of behavioral and/or mental state related information corresponding to a patient (Francois [0006], noting computer-based methods of monitoring and processing many types of patient data (including behavioral data per [0062]); the method can comply with HIPAA and other privacy/security measures per [0481]-[0483], such that the method is considered to be “non-revealing”), the method comprising: 
(1) providing a patient computing device controlled by the patient, the patient computing device comprising a processing unit comprising integrated circuitry and coupled to each of a memory, a set of input / output devices configured for providing a user interface, and a data communication unit, wherein the memory stores program instruction sets executable by the processing unit including program instruction sets corresponding to each of (Francois [0128]-[0132], [0171], noting the system can be embodied as an application for a mobile device for use by patients; the mobile device can include a variety of conventional computing devices such as smartphones, laptops, PDAs, etc. that include processing units for executing program instructions stored in an associated memory in connection with means for data communication and interfaces for receiving/providing inputs/outputs to/from a user): 
(a) a patient behavioral and/or mental health management application program executable by the processing unit, which when executed provides visual or graphical interfaces by which the patient can interact with the patient computing device for self-management of their behavioral and mental health, and selectively communicate with devices and systems external to the patient computing device (Francois [0128], noting an application on a mobile device for use by patients to perform interactive health evaluations, receive health instructions, view health data, and other functions related to health management via interaction with visual or graphical interfaces (e.g. GUIs shown in Figs. 3A-J); conditions that a patient may wish to manage include various cognitive and/or mental conditions like Alzheimer’s disease, depression, schizophrenia, etc. per [0122]. See also [0255], [0361], [0384], noting the patient may utilize the system to upload data from connected sensors/monitors, communicate with members of their care team, share content with online communities, or perform other selective communication functions with devices/systems external to the patient computing device); 
(b) a set of patient behavioral / mental health variable monitoring modules, which when executed perform numerical / statistical operations upon patient behavioral, physiological, and/or mental health data (Francois [0100], [0149]-[0151], noting various health tracking modules that can be used to analyze patient data (e.g. behavioral, physiological, and other health data per [0059]-[0062]) and provide patient health status statistics, scores, etc., indicating some type of numerical and/or statistical operation); 
(c) a set of patient behavioral and/or mental health anomaly detection modules, which when executed perform anomaly detection operations in accordance with one or more machine learning or artificial intelligence models by which patient behavioral and/or mental health anomaly conditions can be automatically detected or recognized (Francois [0159], [0165], [0182], [0187], noting the system can determine a deterioration or potential deterioration of the patient’s condition (i.e. anomalies) based on AI evaluation of changes in measured patient data in comparison to baselines or other thresholds); 
(d) a behavioral therapy automaton (Francois [0079], [0157], noting user interactions with the system can resemble a conversation between two human beings such that the system is considered to present an automaton for interaction with the user; see further [0272]-[0273], noting the system can present educational modules to a patient that guide them through various therapeutic programs relevant to their condition to help change their behavior, i.e. provide a behavioral therapy guidance); and 
(e) a data communication manager configured for managing or controlling data communication between the patient computing device and external systems, external devices, and data communication networks (Francois [0118]-[0119], noting the system allows for patient management and control of which data channels and sources may connect with and provide information to the system); 
(2) providing a set of patient behavioral and/or physiological parameter monitoring elements, each of which is configured for generating data correlated with the patient's behavioral and/or physiological state at a particular time or during a particular time period, wherein the set of patient behavioral and/or physiological parameter monitoring elements comprises one or more electronic or computing devices configured for data communication with the patient computing device, and/or patient computing device hardware and/or program instruction sets (Francois [0039]-[0041], [0059]-0062], [0068]-[0070], noting a variety of electronic monitoring and tracking devices that can collect and provide patient behavioral and/or physiological data to the patient device at particular times and/or over a particular time period); 
44(3) initiating execution of the patient behavioral and mental health management application program (Francois [0158], noting a patient can voluntarily initiate execution of the app, e.g. by pressing an “Am I OK?” button); 
(4) receiving patient input by way of the set of input / output devices and establishing a set of patient data communication permissions that indicates types of patient behavioral and/or mental state information locally resident on the patient computing device that the patient computing device is permitted to communicate to destinations external to the patient computing device (Francois [0390], [0476], [0480], noting patient authorization can be required to designate access rights to various types of information stored by the system for different external users; see also [0079], noting patient interaction with the device includes use of interactive input/output devices to obtain desired information); 
(5) automatically monitoring patient behavioral and/or physiological parameters over a first time period and generating corresponding first patient behavioral and/or physiological parameter data by way of the set of patient behavioral and/or physiological parameter monitoring elements (Francois [0149], [0185], [0252]-[0254], [0260], noting the system monitors the behavioral and/or physiological parameters over a time period using the various connected monitoring devices, e.g. in a “regular monitoring” mode); 
(6) automatically processing the first patient behavioral and/or physiological data to determine a patient behavioral and/or mental health baseline state correlated with the first patient behavioral and/or physiological parameter data (Francois [0182]-[0183], [0268], noting the system can store information identifying normal ranges and deterioration limits of particular patient parameters and that such ranges and limits can be adjusted to be patient-specific, e.g. a deterioration can be determined in reference to previously measured values or a patient baseline; the storage of patient-specific baselines and normal ranges indicates that patient data collected over a first time period (e.g. in a “regular monitoring” mode) is processed to determine such baselines); 
(7) automatically monitoring patient behavioral and/or physiological parameters over another time period and generating corresponding additional patient behavioral and/or physiological parameter data by way of the set of patient behavioral and/or physiological parameter monitoring elements (Francois [0265], [0270], noting further patient data is collected over a time period, e.g. in a more targeted mode such as risk detection mode or heightened sensitivity mode); 
(8) automatically processing the additional patient behavioral and/or physiological parameter data relative to the patient behavioral and/or mental health baseline state and determining whether a patient anomaly condition exists (Francois [0265], [0270], noting the risk detection and/or heightened sensitivity modes detect whether any abnormal patient conditions (i.e. anomalies) exist in the measured patient data, e.g. by evaluating deviations from previously measured patient-specific normal or baseline values); 
(9) in response to the existence of a patient anomaly condition, at least one of automatically: 
(a) estimating or determining a severity level corresponding to the anomaly condition (Francois [0266], noting when an abnormal value is detected, the system can perform a danger stratification to assess the level of danger posed by the abnormal value); 
(b) initiating execution of the behavioral therapy automaton and performing an automated behavioral therapy process based on the patient anomaly condition; 
(c) initiating execution of an automated patient dialog process that operates only on the patient computing device, without transfer of patient data and/or patient-identifying data external to the patient computing device; and 
(d) selectively initiating data communication with an electronic device or computing device or system corresponding to a care provider or care provider team associated with the patient in accordance with the set of patient data communication permissions.  
Claim 11 recites substantially similar subject matter as claim 1, and is also rejected as above. 
Claim 4
Francois teaches the method of claim 1, and further teaches wherein the set of patient data communication permissions pre-approves transfer of at least some types of anonymized patient data external to the patient computing device, and wherein the method further comprises: automatically generating anonymized patient behavioral and/or mental health data correlated with at least portions of one or more sets of additional patient behavioral and/or physiological parameter data; and communicating the anonymized patient behavioral and/or mental health data to a remote computer system or remote data store associated with a behavioral and/or mental health care provider or care provider team for the patient in accordance with the set of patient data communication permissions (Francois [0081], [0420], [0456], [0477], noting the various collected information can be de-identified and stored as patient records (i.e. associated/correlated with other patient data as noted in [0081]) in a database for access by authorized external users, i.e. in accordance with the set of patient data communication permissions as in [0420], [0476]-[0477], & [0480]).  
Claim 14
Francois teaches the system of claim 11, and further teaches wherein the data communication module is configured to control communication of patient data and patient-identifying data to destinations external to the patient computing device in accordance with the set of patient data communication permissions (Francois [0390], [0476], [0480], noting patient authorization can be required to designate access rights to various types of information stored by the system for different external users).  
Claims 5 and 15
Francois teaches the method of claim 1, and further teaches wherein monitoring patient behavioral and/or physiological parameters over the first time period and the second time period comprises monitoring at least some of patient: heart and/or pulse rate; body temperature; breathing rate; body weight; body fat percentage; blood pressure; geolocation; movement or mobility frequency, speed, range, and/or range variability; in-bed or sleep related parameters; circadian rhythms; electroencephalography (EEG) signals; and social media, Internet browser, short message service (SMS) messaging activity, and e-mail usage (Francois Figs. 3G-H, [0039]-[0041], [0059]-[0062], [0117], [0416], noting many types of data can be monitored by the system, including heart rate, temperature, respiratory rate, body weight, blood pressure, location, movement, sleep duration or depth, etc.).  
Claim 15 recites substantially similar subject matter as claim 5, and is also rejected as above. 
Claim 6
Francois teaches the method of claim 5, and further teaches wherein monitoring patient behavioral and/or physiological parameters over the first time period and the second time period comprises monitoring data corresponding to each of patient: sleep duration, sleep quality, mobility, and sociability (Francois [0041], noting monitoring devices can collect data relating to sleep duration, sleep depth (i.e. sleep quality), and user movement and acceleration (i.e. mobility); see also [0361]-[0362], noting the system can monitor patient engagement in social media such as blogs, chat rooms, online forums or communities, etc., equivalent to monitoring patient sociability).  
Claim 16
Francois teaches the system of claim 15, and further teaches wherein the set of patient behavioral and/or physiological parameter monitoring modules is configured for monitoring each of patient sleep patterns, patient mobility, and patient social media usage (Francois [0041], noting monitoring devices can collect data relating to sleep duration or depth (i.e. sleep patterns) and user movement and acceleration (i.e. mobility); see also [0361]-[0362], noting the system can monitor patient engagement in social media such as blogs, chat rooms, online forums or communities, etc., equivalent to monitoring patient social media usage). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Francois as applied to claims 1 and 11 above, and further in view of Chung et al. (US 20150106020 A1).
Claim 2
Francois teaches the method of claim 1, and further teaches automatically: repeating performing (7) through (9);  (Francois [0145], noting a T-plan may have a set duration or continue to operate indefinitely, indicating that the monitoring and anomaly detection methods of at least [0265]-[0270] (i.e. amounting to steps 7-9 of claim 1 as explained above) may be repeatedly performed over time noting further patient data is collected over a time period). 
In summary, Francois teaches the continuous use of the monitoring and anomaly detection system over time, but fails to explicitly disclose repeatedly performing step (6) and updating the patient behavioral and/or mental health baseline state over time based on one or more sets of additional patient behavioral and/or physiological parameter data. However, Chung teaches an analogous physiological monitoring and anomaly detection method that includes the repeated processing of collected physiological data to determine a baseline and continuously update patient baselines over time based on newly acquired physiological measurements (Chung [0050], [0061], [0073]-[0074]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of continuous anomaly detection with respect to patient-specific baselines as in Francois to further include repeatedly processing patient data and updating the personalized baseline parameters as in Chung in order to account for long-term changes in patient baselines over the course of a condition so that false alerts stemming from changes significant to an initial baseline but not significant to an updated baseline can be prevented (as suggested by Chung [0073]).
Claim 12
Francois teaches the system of claim 11, and further teaches wherein the patient behavioral and/or mental health program instruction sets, when executed, further cause the patient computing device to: repeatedly perform (5) through (7);  (Francois [0145], noting a T-plan may have a set duration or continue to operate indefinitely, indicating that the monitoring and anomaly detection methods of at least [0265]-[0270] (i.e. amounting to steps 5-7 of claim 11) may be repeatedly performed over time noting further patient data is collected over a time period).  
In summary, Francois teaches the continuous use of the monitoring and anomaly detection system over time, but fails to explicitly disclose updating the patient behavioral and/or mental health baseline state over time based on one or more sets of additional patient behavioral and/or physiological parameter data. However, Chung teaches an analogous physiological monitoring and anomaly detection system that continuously updates patient baselines over time based on newly acquired physiological measurements (Chung [0050], [0061], [0073]-[0074]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system for continuous anomaly detection with respect to patient-specific baselines as in Francois to further include updating the personalized baseline parameters as in Chung in order to account for long-term changes in patient baselines over the course of a condition so that false alerts stemming from changes significant to an initial baseline but not significant to an updated baseline can be prevented (as suggested by Chung [0073]).
Claims 3 and 13
Francois in view of Chung teaches the method of claim 2, and further teaches wherein determining whether a patient anomaly condition exists comprises identifying at least one of: a single variable anomaly corresponding to one patient behavioral and/or physiological parameter, and a multiple variable anomaly corresponding to at least two different patient behavioral and/or physiological parameters (Francois [0265], [0270], noting the system detects whether any abnormal patient conditions (i.e. anomalies) exist in the measured patient data, e.g. by evaluating deviations from one or more previously measured patient-specific normal or baseline parameter values; see also [0048], [0095], [0138], noting that T-plans for each patient specify the types of parameters that should be collected and evaluated for the particular patient, including T-plans with any number of parameters).  
Claim 13 recites substantially similar subject matter as claim 3, and is also rejected as above. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Francois and Chung as applied to claim 2 above, and further in view of Carty et al. (US 20140207486 A1).
Claim 7
Francois in view of Chung teaches the method of claim 2, and the combination further teaches: 
presenting the patient with one or more behavioral and/or mental health surveys and/or questionnaires and receiving patient survey and/or questionnaire input corresponding thereto by way of the set of input / output devices (Francois Figs. 3B-D, [0079], [0090], [0143], noting a user interface may present questions to and receive answers from the patient; the questions relate to the patient’s health condition, which per [0122] can include behavioral and/or mental conditions such that the questions may amount to behavioral and/or mental surveys/questionnaires); 
automatically processing the patient survey and/or questionnaire input and determining a current patient behavioral and/or mental health profile (Francois [0149]-[0150], [0176], noting collected patient data is analyzed to determine a current health status (i.e. profile) of the patient; the collected data can relate to a behavioral or mental condition per [0122] such that the generated status may amount to a behavioral and/or mental profile); and 
based on the processed patient survey and/or questionnaire input, providing one or more of the set of patient behavioral / mental health variable monitoring modules, the set of patient behavioral and/or mental health anomaly detection modules, the behavioral therapy automaton, program instruction sets corresponding to a behavioral and/or mental health prescription, and one or more electronic behavioral and/or mental health lessons from a set of remote computing systems associated with a behavioral and/or mental health care provider for the patient (Francois [0121], [0165]-[0169], [0272]-[0273], noting appropriate educational modules and patient instructions are provided to a patient based on their health status, which can include guidance for behavioral modifications (i.e. program instruction sets corresponding to a behavioral and/or mental health prescription) or electronic educational materials like pamphlets, brochures, etc. (i.e. electronic behavioral and/or mental health lessons)).  
In summary, the combination teaches a method by which a patient can enter relevant health information in response to questions presented at a user interface. The entered information can be evaluated to determine a patient status and provide associated educational materials, guidance, and/or recommendations to the patient. However, Francois fails to explicitly disclose that such educational materials, guidance, and/or recommendations are downloaded based on the processed patient inputs, as required by the claim. However, Carty teaches an analogous patient monitoring method in which educational or treatment content curated for a particular user can be pushed (i.e. downloaded) to the user’s device based on their determined conditions, recent escalation or exacerbation events, or other health-related attributes (Carty [0225]-[0236]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the provision of patient educational content, recommendations, instructions, etc. of the combination such that the content is pushed or downloaded to a patient device as in Carty in order to provide timely and relevant information tailored to the user’s condition and current health status to the user at their local device so that it may be viewed even if the user loses network connectivity (as suggested by Carty [0082] & [0225]-[0236]). 
Claim 8
Francois in view of Chung and Carty teaches the method of claim 7, and the combination further teaches wherein the set of patient behavioral and/or mental health anomaly detection modules is seeded to establish what is normal, what is normal variability, and what is anomalous for a group of individuals (Francois [0182]-[0183], [0268], noting the system can store default information identifying normal ranges and deterioration limits of particular patient parameters based on demographic characteristics such as age and sex).  
Claim 9
Francois in view of Chung and Carty teaches the method of claim 7, and the combination further teaches wherein the behavioral and/or mental health prescription comprises: a set of program instructions and/or a script executable by the processing unit, which establishes a sequence of automated behavioral therapy activities and/or electronic lessons in which the patient is to engage, and corresponding schedules for the automated behavioral therapy activities and/or electronic lessons; and optionally data, images, and/or videos corresponding to an exercise, dietary, and/or medication protocol that the patient is to follow (Francois [0121], [0165]-[0169], [0272]-[0273], noting appropriate educational modules and patient instructions including text, audio, video, images, etc. are provided to a patient based on their health status, which can include guidance or educational materials related to behavioral modifications over a period of time; see also [0278]-[0280], noting recommended treatment plans output to a patient can include appropriate diet and/or exercise regimens and a schedule for the treatment procedures).  
Claim 10
Francois in view of Chung and Carty teaches the method of claim 9, and the combination further teaches: 
determining that a patient anomaly condition is a recurring patient anomaly condition exists, which the patient recurrently experiences over time (Francois [0122], [0165], noting the system and associated T-plan monitoring can be used for chronic conditions that result in exacerbations (i.e. recurring patient anomaly conditions) over time such that a risk of exacerbation or flare-up can be detected); and 
after determining that a recurring patient anomaly condition exists, at least one of: 
(a) automatically estimating a next recurrence time period; and 
47(b) presenting the patient with one or more additional behavioral and/or mental health surveys and/or questionnaires and receiving additional patient input corresponding thereto by way of the set of input / output devices; automatically processing the additional patient input; and automatically adjusting or updating the behavioral and/or mental health prescription based on the processed additional patient input (Francois [0165]-[0168], noting a patient is provided with appropriate treatment instructions or directives when an exacerbation of the chronic condition is detected or predicted; [0167]-[0168] further note that the patient may be provided with further questions on the user interface (e.g. whether the patient has a medication or other recommended item available as in [0167], or the patient’s response to the treatment as in [0168]) and the answers are processed to provide updated treatment instructions or directives based on the additional information gained).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Almosni et al. (US 20130297536 A1), Beck et al. (US 20190239791 A1), Beiski et al. (US 9521973 B1), Blum et al. (Reference U on the accompanying PTO-892), Eldardiry et al. (US 20170049374 A1), Goldberg et al. (US 20110245633 A1), Milbert et al. (US 11284834 B1), Sasangohar et al. (US 20210233641 A1), and Yom-Tov et al. (US 20140377727 A1), describe systems and/or methods for automated monitoring and/or anomaly detection of patient behavioral and/or mental health conditions. Jooste et al. (US 20200118686 A1) describes methods and systems for managing the collection of and access to behavior assessment data of a patient. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN A HRANEK/             Examiner, Art Unit 3626